

EXHIBIT 10.2
 
AMENDMENT NO. 2
TO 3-YEAR REVOLVING CREDIT AGREEMENT
 
AMENDMENT NO. 2 dated as of December 27, 2004 (this “Amendment”) to the
Revolving Credit Agreement (as defined below) among HALLIBURTON COMPANY (the
“Borrower”), the Banks (as defined in the Revolving Credit Agreement) party
hereto, and CITICORP NORTH AMERICA, INC. (“CNAI”), as the Agent thereunder (the
“Agent”). Capitalized terms defined in the Revolving Credit Agreement and not
otherwise defined herein being used herein as therein defined.
 
PRELIMINARY STATEMENTS:
 
(1)   The Borrower has entered into the 3-Year Revolving Credit Agreement dated
as of October 31, 2003 (as amended or otherwise modified through the date
hereof, the “Revolving Credit Agreement”) with the Banks party thereto, the
Agent and the other agents named therein.
 
(2)      The Borrower, the Required Banks and the Agent have agreed to amend the
Revolving Credit Agreement as hereinafter set forth.
 
NOW, THEREFORE, it is hereby agreed as follows:
 
SECTION 1.  Amendment to the Revolving Credit Agreement. The Revolving Credit
Agreement is, effective as of the Amendment Effective Date (defined below),
amended as follows:
 
(a)  The definition of “EBITDA” contained in Section 1.01 is hereby amended by
inserting the following immediately after the words “excluding asbestos charges”
in clause (d) thereof:
 
“, except that any charge related to the increase in the price of the Borrower’s
common stock shall not be excluded”.
 
SECTION 2.  Effectiveness. This Amendment shall become effective as of the date
first above written (the “Amendment Effective Date”) upon the satisfaction of
the condition that the Agent shall have received counterparts of (a) this
Amendment executed by the Borrower, the Agent and the Required Banks or, as to
any of the Banks, advice satisfactory to the Agent that such Bank has executed
this Amendment and (b) the consent in the form attached hereto, duly executed by
each Subsidiary Guarantor.
 
SECTION 3.  Effect on Revolving Credit Agreement. On and after the effectiveness
of this Amendment, each reference in the Revolving Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Revolving Credit Agreement, and each reference in each other Loan Document to
“the Revolving Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Revolving Credit Agreement, shall mean and be a
reference to the Revolving Credit Agreement, as amended by this Amendment. The
Revolving Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Bank or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
SECTION 4.  Payment of Fees. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment in accordance with the
terms of Section 8.04(a)(i) of the Revolving Credit Agreement.
 
SECTION 5.  Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment.
 
SECTION 6.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
 


 
[Remainder of Page Intentionally Left Blank]
 


IN WITNESS WHEREOF, the undersigned have each caused this Amendment to be
executed and delivered by their respective duly authorized officer as of the
date first above written.
 



   
HALLIBURTON COMPANY
             
By:
/s/ W. Preston Holsinger
   
Name: W. Preston Holsinger
   
Title: Vice President and Treasurer



* Bank signature pages omitted.


 




 


 


CONSENT
 
Dated as of December 27, 2004
 
Reference is made to (a) Amendment No. 2 to 3-Year Revolving Credit Agreement
dated as of December 27, 2004 (the “Amendment”; capitalized terms not otherwise
defined herein are being used herein as defined in the Amendment and in the
Revolving Credit Agreement, as defined hereunder), (b) the 3-Year Revolving
Credit Agreement Agreement dated as of October 31, 2003 (the “Revolving Credit
Agreement”), among HALLIBURTON COMPANY (the “Borrower”), the banks party thereto
(collectively, the “Banks”), CITICORP NORTH AMERICA, INC. (“CNAI”), as
Administrative Agent, JPMORGAN CHASE BANK, as Syndication Agent, ABN AMRO BANK,
N.V., as Documentation Agent, and CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN
SECURITIES INC., as Co-Lead Arrangers, and (c) the other Loan Documents referred
to therein.
 
The undersigned, in their capacity as Guarantors under the Subsidiary Guaranty,
hereby consent to the execution, delivery and performance of the Amendment and
agree that the Subsidiary Guaranty is, and shall continue to be, in full force
and effect and is hereby in all respects ratified and confirmed on the Amendment
Effective Date, except that, on and after the Amendment Effective Date, each
reference to “the Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Revolving Credit Agreement shall mean and be a
reference to the Revolving Credit Agreement as amended and otherwise modified by
the Amendment.
 


 




     

--------------------------------------------------------------------------------





This Consent shall be governed by, and construed in accordance with, the laws of
the State of New York.
 
Delivery of an executed counterpart of a signature page of this Consent by
telecopier shall be effective as the delivery of a manually executed counterpart
of this Consent.
 
 
            ATLANTIC MINERALS AND PRODUCTS CORPORATION
 
              BAROID INTERNATIONAL INC.
 
              BAROID SALES EXPORT CORPORATION


              BAROID/VIDCO, LLC
 
              HALLIBURTON INTERIM, INC.
 
              HALLIBURTON INTERNATIONAL, INC.
 
              HES FAR EAST, INC.
        
              HES HOLDING, INC.
 
              HES INDONESIA, INC.
 
              LANDMARK GRAPHICS CORPORATION
 
              HES MINERALS INTERNATIONAL, INC.
 
              MAGIC EARTH, INC.





       
By:
/s/ Jerry H. Blurton
   
Name: Jerry H. Blurton
   
Title: Attorney-in-fact





 


 





--------------------------------------------------------------------------------

     